UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-3039



KEVIN POTTER; MARGUERITE C. POTTER,

                                         Plaintiffs - Appellants,

         versus

SCOTTSDALE INSURANCE COMPANY; STEPHANIE E.
MOORE,

                                          Defendants - Appellees,

         and

CRESTWOOD GOLF CLUB, INCORPORATED; CRESTWOOD
PARTNERSHIP; JOHN BOYD; WALTER BRYANT; DALE
BRYANT; GEORGE SPRUCE MCCAIN; CLAUDE MCCAIN;
JACK DICKEY; DICKEY COMPANY; JAMES MOSTELLER,
III; KELLY CANNON; MCCAIN FINANCIAL GROUP,
INCORPORATED; SOUTH CAROLINA NATIONAL BANK;
WILLIAM BERRY; SOUTH CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL CONTROL; MICHAEL
CHAPPELL; JAMES S. WILLIAMSON, JR.,

                                                      Defendants.



                           No. 95-3200



KEVIN POTTER; MARGUERITE C. POTTER,

                                         Plaintiffs - Appellants,

         versus
SOUTH CAROLINA NATIONAL BANK; WILLIAM BERRY,

                                          Defendants - Appellees,

          and


CRESTWOOD GOLF CLUB, INCORPORATED; CRESTWOOD
PARTNERSHIP; JOHN BOYD; WALTER BRYANT; DALE
BRYANT; GEORGE SPRUCE MCCAIN; CLAUDE MCCAIN;
JACK DICKEY; DICKEY COMPANY; JAMES MOSTELLER,
III; KELLY CANNON; MCCAIN FINANCIAL GROUP,
INCORPORATED; SCOTTSDALE INSURANCE COMPANY;
STEPHANIE E. MOORE; SOUTH CAROLINA DEPARTMENT
OF HEALTH AND ENVIRONMENTAL CONTROL; MICHAEL
CHAPPELL; JAMES S. WILLIAMSON, JR.,

                                                       Defendants.



Appeals from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-94-2047-5-22-BC)


Submitted:   April 16, 1996                Decided:   May 24, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Kevin Potter, Marguerite C. Potter, Appellants Pro Se. Mark Wester
McKnight, Charleston, South Carolina; Stanley Harold McGuffin, Sr.,
SINKLER & BOYD, P.A., Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal from the district court's orders discussing

some, but not all, defendants in Appellants' civil action. We dis-

miss the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and
collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                3